Citation Nr: 0503420	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for mixed bipolar 
disorder as secondary to service-connected status post left 
knee anterior cruciate ligament graft.

2.  Entitlement to an evaluation in excess of 30 percent for 
status post left knee anterior cruciate ligament graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 28, 1984 to February 16, 1985, and from July 10, to 
July 27, 1985.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In May 1993 the RO denied entitlement to an increased 
evaluation for the service-connected left knee disability.  
The veteran appealed this decision and was issued a statement 
of the case.  A local hearing was held.  There is no 
indication that her appeal was ever prepared, certified, and 
sent to the Board for appellate review.  See 38 C.F.R. 
§ 19.35 (2004).  There is no indication that the appellant 
withdrew her claim.

In June 1999 the veteran appealed the RO's assignment of an 
increased evaluation of 30 percent for her left knee 
disability effective August 31, 1998, and the denial of 
entitlement to service connection for mixed bipolar disorder 
as secondary to the service-connected left knee disability.

In September 1999 the veteran provided oral testimony before 
a Hearing Officer at the RO.  A transcript of her testimony 
has been associated with the claims file.  At the hearing she 
clarified that she was claiming entitlement to compensation 
benefits for mixed bipolar disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) in connection 
with participation in a Chapter 31 vocational rehabilitation 
education program.

In April 2000 the Board remanded the case to the RO for the 
purpose of affording the veteran the requested opportunity to 
provide oral testimony before a travel Veterans Law Judge 
sitting at the RO.  The Board also pointed out that the 
veteran had expressed disagreement with the effective date of 
the increased evaluation of 30 percent for the service-
connected left knee disability assigned by the RO.



In November 2000 the RO denied entitlement to an effective 
date prior to August 31, 1998 for the grant of entitlement to 
an increased evaluation of 30 percent for the service-
connected disability of the left knee, denied entitlement to 
compensation benefits for bipolar disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151 as a result of pursuing a VA 
Vocational Rehabilitation education program, and affirmed the 
30 percent evaluation for the left knee disability.

In November 2000 the appellant failed to appear for a 
scheduled hearing before a travel Veterans Law Judge sitting 
at the RO, and in July 2001 denied that she had ever 
requested such a hearing.  The Board has accordingly 
construed the request for a hearing as having been withdrawn.  
38 C.F.R. § 20.702(d) (2004).

Although the appellant ultimately clarified the basis of her 
claim of entitlement to compensation benefits for mixed 
bipolar disorder as pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the Board is adjudicating her claim on the basis of 
the initial apparent claim as pursuant to the criteria of 
38 C.F.R. § 3.310(a) (2004), as such criteria provide a 
favorable determination as noted below.

The issue of entitlement to an evaluation in excess of 30 
percent for the service-connected left knee disability being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that mixed bipolar disorder cannot satisfactorily 
be causally dissociated from the service-connected status 
post left knee anterior cruciate ligament graft.



CONCLUSION OF LAW

Mixed bipolar disorder is proximately due to, the result of, 
or aggravated by the service-connected status post left knee 
anterior cruciate ligament graft.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Associated with the claims file is a substantial quantity of 
VA and non-VA medical treatment records and examination 
reports.  In May 1999 the appellant was privately diagnosed 
with a mixed bipolar disorder.  A February 1999 VA 
psychiatric examination concluded in a pertinent diagnosis of 
mixed bipolar disorder. In a depressed phase.  The VA 
examiner recorded that the veteran definitely had a 
difficulty with mood changes in her life.  Some of this 
seemed to be related to her service-connected left knee 
disability, which the examiner opined exacerbated her mood 
changes especially at times of stress and pain.  Testimony 
taken at a September 1999 hearing before a Hearing Officer at 
the RO has been associated with the claims file and reviewed 
in its entirety.


Criteria

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for mixed bipolar disorder as secondary to 
service-connected status post left knee anterior cruciate 
ligament graft has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, a grant of entitlement to service connection.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).
The Board reiterates the basic requirements for prevailing on 
a claim for secondary service connection.  Service connection 
may be granted for a disorder which is proximately due to, 
the result of, or aggravated by, a service-connected 
disability.  The veteran has met the first requirement to 
prevail on a claim of entitlement to secondary service 
connection; that is, she has the disability at issue claimed 
as mixed bipolar disorder.  She also satisfies the other 
requirements for prevailing on a claim for secondary service 
connection.  

In this regard, the Board notes that a VA psychiatrist, as a 
result of his examination, determined that the veteran had a 
difficulty with mood changes and that such was related to her 
service-connected left knee disability.  The examiner further 
opined that the veteran's mood changes were exacerbated or 
aggravated by stress and pain associated with her service-
connected left knee disability.

The Board finds that the veteran's diagnosed mixed bipolar 
disorder cannot satisfactorily be dissociated from her 
service-connected left knee disability on a secondary basis, 
thereby warranting entitlement to service connection.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2004).


ORDER

Entitlement to service connection for mixed bipolar disorder 
as secondary to service-connected status post left knee 
anterior cruciate ligament graft is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to her claim in its statement of the case 
furnished to her in August 1999; however, she has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  




As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Additionally, the Board notes that the most recent 
examination of the veteran conducted in January 2004 made 
reference to post operative surgical scars which are part and 
parcel of the service-connected left knee disability.  The RO 
has not considered assignment of separate compensable 
evaluation for the residual scars identified by the VA 
examiner, nor has it provided the previous and amended 
criteria for rating scars which are part of the service-
connected disability at issue.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The appellant should be 
advised that she should provide all 
relevant evidence in her possession.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her service-connected 
left knee disability since January 1, 
2004.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the extent of 
severity of her service-connected left 
knee disability.

The claims file, copies of the previous 
and amended criteria for rating scars 
under 38 C.F.R. § 4.118, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the previous and amended 
criteria for rating scars in the clinical 
evaluation and assessment of the service-
connected postoperative status post left 
knee anterior cruciate ligament graft.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 30 percent for 
status post left knee anterior cruciate 
ligament graft.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.118 (previous 
and amended criteria for rating scars).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claim for increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


